DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 10/13/22 with respect to claims 1 and 3-20 have been considered but are moot because of the new grounds of rejection.
Drawings
The drawings filed 10/13/22 are acceptable.
Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 1 is amended to recite “wherein the optical fiber comprises at least one nanostructure at an outer surface of the optical fiber for emitting light out of the optical fiber; and the at least one nanostructure diffuses the light and constrains the light perpendicular to a plane of the input area” (Emphasis added).  However, [0042] and [0048] of Applicant’s specification which are cited for support for this feature disclose that the light is “generally perpendicular” and not always perpendicular as currently claimed.  For this reason, this limitation is considered as new matter.  For purposes of examination, the examiner will interpret this limitation as “constrains at least some of the light perpendicular”.
Claims 3-20 are rejected based on their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akitt (US 2011/0169727, cited by Applicant) in view of Whitaker (US 5,934,781, cited by Applicant), Ku (US 4,559,583) and Bickham et al. (US 2011/0305035, hereinafter “Bickham”, cited by Applicant).	Regarding claim 1, Akitt discloses	An interactive input system comprising (Fig. 1, [0024], input system 20):	an input area with a bezel (Fig. 1, [0024-0025], interactive surface 24 with bezel 26); 	at least two imaging devices having fields of view encompassing at least a portion 5of the bezel (Fig. 2, [0028], imaging assemblies 60 look across entire surface 24 including portion of bezel 26);	the bezel provides backlight illumination to at least one input object (Fig. 3, [0028 and 0032], LEDs 84a-c provide backlight illumination to at least one input object, e.g., a finger); 	at least one light source providing a light (Fig. 3, [0028 and 0032], LEDs 84a-c are light source); and 	a processing structure executing instructions from a tangible computer-readable 10medium, the instructions comprising at least one of (Fig. 2, [0025 and 0038], computing device 28 has tangible computer-readable medium):	receiving at least one image from each of the at least two imaging devices; 	detecting the at least one input object; 	determining a position of the at least one input object; and 	tracking the position of the at least one input object ([0010-0013 and 0025]; see also [0028-0062] and claims 1 and 20 teaching receiving images from the imaging devices).15	Akitt does not explicitly disclose an optical fiber housed within the bezel provides backlight illumination; and	providing a light to an end of the optical fiber.	Whitaker discloses a fiber-optic illumination system in which fiber-optic ribbons (Fig. 1, cable 31, Fig. 4, fiber 55, Fig. 5, fiber tape 75, Fig. 6, fibers 87, col. 6, line 52 to col. 7, line 24; col. 7, lines 56-59, col. 8, lines 37-53) are placed in specifically designed bezels (col. 2, lines 26-53, col. 5, lines 1-8 and 50-64; Figs. 1-5, bezel 43 and Figs. 7-9, bezel 101).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input system of Akitt to house an optical fiber within a bezel, such as taught by Whitaker, for the purpose of providing a continuous and uniform backlight illumination to at least one input object of the interactive system.  The modified input system would have the optical fiber housed within the bezel to provide backlight illumination with a light provided to an end of the optical fiber.	Akitt as modified by Whitaker does not explicitly disclose wherein the optical fiber comprises at least one structure at an outer surface of the optical fiber for emitting light out of the optical fiber; and the at least one structure diffuses the light and constrains the light perpendicular to a plane of the input area.	Ku teaches to illuminate a face of a greeting card with a light apparatus wherein the optical fiber comprises at least one structure at an outer surface of the optical fiber for emitting light out of the optical fiber, and the at least one structure diffuses the light and constrains the light perpendicular to a plane of the input area (Col. 3, lines 28-32 and 55-68, col. 4 lines 1-13 and 55-59, fiber optic 1 is an optical fiber that provides incisions 5 facing a front face of the greeting card showing the image (i.e., an input area equivalent surface displaying an image) of the card for illuminating the card with at least some of the light perpendicular (see item 4 above of Examiner’s interpretation of perpendicular) to an input area and diffusing the light).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akitt and Whitaker to include incisions in the optical fiber facing the input surface and have wherein the optical fiber comprises at least one structure at an outer surface of the optical fiber for emitting light out of the optical fiber, and the at least one structure diffuses the light and constrains the light perpendicular to a plane of the input area, such as taught by Ku, for the purpose of providing light to the input surface throughout the optical fiber.
  	Akitt as modified by Whitaker and Ku does not explicitly disclose that the at least one structure is a nanostructure.	Bickham teaches to use a nanostructure in a optical fiber to diffuse light ([0003, 0009, and 0048], nano-sized structures 32).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akitt, Whitaker and Ku to have the incisions be formed as nanostructures for diffusing light, such as taught by Bickham, because such a modification is a simple substitution of one type of light diffusing structure for another producing a predictable result of diffusing light along the length of the optical fiber.	Regarding claim 3, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 1, wherein the at least one nanostructure comprises a plurality of notches from an outer surface of a cladding to a core of the optical fiber (Bickham, Fig. 1, [0009, 0048], optical fiber 12 with nano-sized structures 32 in core 20 and/or to cladding 40 and core 20 boundary [0009]).	The motivation is the same as in claim 1.
	Regarding claim 4, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 3, wherein the plurality of notches 20comprise a leaf-shaped profile (Bickham, Fig. 2, notches have a leaf shaped profile).	The motivation is the same as in claim 1.
	Regarding claim 5, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 3, wherein the plurality of notches each comprise about a 100-degree opening (Bickham, Fig. 2, [0013], notches 32 have about 100 degree opening with angular space away from axis of fiber about 90 degrees).  
	The motivation is the same as in claim 1.	Regarding claim 6, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 3, wherein the light propagates within the core of the optical fiber (Bickham, [0048 and 0050]).	The motivation is the same as in claim 1.
	
	Regarding claim 7, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 1, further comprising at least one camera filter on each of the at least two imaging devices (Akitt, Fig. 4A, [0034], filter 110).	Regarding claim 8, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 1, but does not explicitly disclose wherein the optical fiber comprises at least one segment.
	However, Akitt further teaches to form the bezel into segments ([0026], segments 40, 42, 44, and 46).	Therefore, it would have been obvious to modify Akitt, Whitaker, Ku and Bickham to form the optical fiber in a similar pattern to the bezel and have wherein the optical fiber comprises at least one segment, such as further taught by Akitt, for the purpose of facilitating assembly of the bezel and optical fiber component therein into segmented parts.	Regarding claim 9, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 1, but does not explicitly disclose wherein the optical fiber comprises a continuous optical fiber.	Bickham teaches wherein the optical fiber comprises a continuous optical fiber ([0009], “at least one optical fiber” wherein one optical fiber is a continuous optical fiber).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akitt, Whitaker, Ku and Bickham to have wherein the optical fiber comprises a continuous optical fiber, such as further taught by Bickham, for the purpose of having a single component light source that reduces parts.
	Regarding claim 10, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 9, but does not explicitly disclose wherein the optical fiber comprises at 10least one loop.	However, Bickham further teaches that an optical fiber can have a plurality of bends and different shapes such as coiled ([0011 and 0013]).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akitt, Whitaker, Ku and Bickham to have wherein the optical fiber comprises at 10least one loop, such as further taught by Bickham, for the purpose of forming efficient light to remote locations about different cylindrical or circular shapes.
	Regarding claim 11, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 10, but does not explicitly disclose wherein the at least one loop has a radius of curvature of between about 8-mm to about 25-mm.
	However, Bickham teaches that an optical fiber can have a plurality of bends and different shapes such as coiled ([0011 and 0013]).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akitt, Whitaker, Ku and Bickham to have wherein the optical fiber comprises at 10least one loop a radius of curvature of between about 8-mm to about 25-mm, such as further taught by Bickham, for the purpose of forming efficient light to remote locations about different cylindrical or circular shapes having a radius of curvature of between about 8-mm to about 25-mm.
5	Regarding claim 12, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 1, but does not explicitly disclose wherein the optical fiber has an outer cross-sectional diameter of about 230-µm.	Ku teaches that optical fiber can have various cross-section diameters for light propagation and reflection to the outside (col. 3, lines 29-32, col. 4, lines 55-58, col. 5, lines 42-44 “any diameter may be used”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akitt, Whitaker, Ku and Bickham to have wherein the optical fiber has an outer cross-sectional diameter of about 230-µm, such as further taught by Ku, for the purpose of providing an optical fiber that fits within a bezel having a generally slightly larger sized cavity for receiving the optical fiber.
	Regarding claim 13, Akitt as modified by Whitaker, Ku and Bickham discloses 15the interactive input system according to claim 1, wherein the bezel comprises a conduit for receiving the optical fiber (Akitt, Fig. 4a, [0034], conduit formed at filter 110; Whitaker, col. 2, lines 26-53; col. 5, lines 1-8 and 50-64, bezel 43 has conduit; col. 7, lines 56-69, bezel 101 designed around fiber optic ribbon).  
	Regarding claim 14, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 13, further comprising a filter extending along the conduit and filtering the backlight illumination (Akitt, Fig. 4a, [0034], conduit formed at filter 110 for filtering IR light; Whitaker, col. 2, lines 26-53; col. 5, lines 1-8 and 50-64, bezel 43 has conduit; col. 7, lines 56-69, bezel 101 designed around fiber optic ribbon).  
	Regarding claim 15, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 1, further comprising at least one 20additional optical fiber (Whitaker, Fig. 1, fiber cable 31, Fig. 4, fiber 55, Fig. 5, ribbon 75, Fig. 6, fibers 87; col. 6, line 52 to col. 7, line 24; col. 6, lines 56-59; col. 8, lines 37-53).	The motivation is the same as in claim 1.
	Regarding claim 16, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 15, wherein the bezel comprises a conduit for receiving the optical fiber and the at least one additional optical fiber (Whitaker, Fig. 1, fiber cable 31, Fig. 4, fiber 55, Fig. 5, ribbon 75, Fig. 6, fibers 87; col. 6, line 52 to col. 7, line 24; col. 6, lines 56-59; col. 8, lines 37-53).	The motivation is the same as in claim 1.  
	Regarding claim 17, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 1, wherein the bezel further comprises a light redirection element (Akitt, [0026], the bezel has bezel segments 40, 42, 44, and 46 that include retro-reflective material).  
	Regarding claim 18, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 1, wherein the at least one light source modulates the light in a time domain (Akitt, [0010-0011], controller controls the intensity of radiation emitting by the illumination source over time in a time domain).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akitt in view of Whitaker, Ku and Bickham as applied to claims 1 and 3-18, and further in view of McGibney et al. (US 2011/0050650, hereinafter “McGibney”).	Regarding claim 19, Akitt as modified by Whitaker, Ku and Bickham discloses the interactive input system according to claim 1, but does not explicitly disclose wherein the at least one light source provides a first wavelength of the light.	McGibney discloses having a light source providing a first wavelength of light  (Akitt, [0080], IR LED 342 emits first wavelength of light for optical touch detection).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akitt, Whitaker, Ku and Bickham to have wherein the at least one light source provides a first wavelength of the light and a second light source in a second optical fiber provides a second wavelength of light, such as taught by McGibney, for the purpose of reducing background noise (McGibney, [0080]).	Regarding claim 20, Akitt as modified by Whitaker, Ku, Bickham and McGibney discloses 5the interactive input system according to claim 19, further comprising a second optical fiber housed within the bezel providing a second wavelength of the light (McGibney, [0080]).	The motivation is the same as in claim 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694